Title: From Thomas Jefferson to William G. Munford, 27 February 1799
From: Jefferson, Thomas
To: Munford, William Greene



Dear Sir
Philadelphia Feb. 27. 99.

Your favor of Nov. 20. never came to my hands till the 14th. of Dec. just as I was setting off for this place. I had a little before addressed you a letter on the general subject of a course of reading. it was directed to New Kent court house as you had desired. I have been to most of the bookstores here and collected such of the books mentioned in the catalogue [you sent me] as could be found here. these are

Stewart’s philosophy of the human mind.
Vattel’s law of nations.
Smith’s wealth of nations.
Nicholson’s philosophy
 to these I have added
Chipman’s sketches on government
Condorcet’s progress of the human mind.
 the little book of Chipman’s is a very excellent elementary book indeed. the author is now one of the Senators from Vermont. of Condorcet’s I need say nothing. every thing of his is of established reputation. I leave these books in the hands of mr John Barnes to be forwarded to mr Greenhow of Williamsburg with whom he is in the habit of corresponding, and I hope they will get safely to hand. I shall be very happy at all times to hear from you. being just now preparing for my departure for Virginia I must here conclude with assurances of the sincere regard of Dear Sir
Your friend & servt

Th: Jefferson

